    Case: 3:19-cv-00829-wmc Document #: 69 Filed: 05/24/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

EDWARD D. ELIASON, and                  )
RACHELLE D. ELIASON,                    )
                                        )
           Plaintiffs,                  )    Case No. l 9-cv-829
     v.                                 )    (Jury Trial Demanded)
                                        )
SUPERIOR REFINING                       )
COMP ANY LLC,                           )
                                        )
           Defendant.                   )


PENNY L. BELL-YELLIN and               )
BRUCE M. YELLIN,                       )
                                       )
           Plaintiffs,                 )     Case No. 20-cv-0631
     v.                                )     (Jury Trial Demanded)
                                       )
SUPERIOR REFINING COMPANY LLC,         )
                                       )
           Defendant.                  )


ROBERT FAGAN, SHAWN HAGENAH,           )
BRADLEY A. JENSEN, DANIEL THOMAS,      )
and JOSEPH G. STEPHANI,                )
                                       )
           Plaintiffs,                 )     Case No. 20-cv-0685
     V.                                )
                                       )
SUPERIOR REFINING CO., LLC,            )
                                       )
           Defendant.                  )


CHERRIE D. MOORE,                      )
                                       )
           Plaintiff,                  )     Case No. 20-cv-632
     V.                                )     (Jury Trial Demanded)
                                       )
SUPERIOR REFINING                      )
COMPANY LLC,                           )
     Case: 3:19-cv-00829-wmc Document #: 69 Filed: 05/24/21 Page 2 of 3




                                                    )
              Defendant.                            )



EDWARD WYSOCKI, et al.                              )
                                                    )
              Plaintiffs,                           )      Case No. 2 l-cv-00006
       v.                                           )      (Jury Trial Demanded)
                                                    )
SUPERIOR REFINING                                   )
COMPANY LLC,                                        )
                                                    )
               Defendant.                           )



                STIPULATION AND [PROPOSED) RULE 502(d) ORDER


       WHEREAS, the Plaintiffs have asked SRC to produce documents in the Consolidated

cases, some of which defendant represents were produced in the Bruzek litigation pursuant to a

Federal Rule of Evidence 502( d) Order ("502( d) Order"). The documents produced pursuant to

the 502(d) Order were originally listed on Defendants' April 13, 2020 Log of Documents Withheld

for Privilege and Defendants' May 27, 2020 Log of Documents Clawed Back for Privilege

("Bruzek Logs") for the Bruzek litigation;

       WHEREAS, in the Bruzek litigation, Defendants produced documents on the Bruzek Logs

as SRC_13RUZEK-000196511 through SRC_BRUZEK-000198463, pursuant to the Bruzek

502(d) Order entered at Bruzek Docket 174;

       WHEREAS, Parties have agreed that the documents produced pursuant to the Order

entered in the Bruzek litigation at Bruzek Docket 174, will be produced pursuant to a similar Rule

502(d) Order in the Consolidated litigation.




                                                2
     Case: 3:19-cv-00829-wmc Document #: 69 Filed: 05/24/21 Page 3 of 3




         NOW THEREFORE, the Patties in the above-captioned matter submit this [Proposed]

Rule 502(d) Order with respect to the Bruzek Logs documents identified by Bates number above,

and any other Bruzek Logs items that the Parties may later agree to produce pursuant to this Order.



Dated: May 21, 2021                              By:       Isl Matthew S. Sims



Dated: May 21, 2021                              By: Isl Colleen M. Kenney




                                ORDER PURSUANT TO RULE 502(d)

         I.         The production of the documents listed above shall not constitute a waiver of any

applicable protection or privilege regarding the subject matter of the documents for the purposes

of this matter and any other federal or state proceeding.

         2.         Nothing contained herein is intended to or shall serve to limit a patty's right to

conduct a review of documents, ES! or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

SO ORDERED:

Dated:        z;- 2 '1' 7..-/   2021
                                                                     STEPHEN L. CROCKER
                                                                     Magistrate Judge




                                                       3
